PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang, Lin-Shu
Application No. 16/432,060
Filed: June 5, 2019
For: Heat pump management of low-grade-heat in buildings

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022 and supplemented on August 9, 2022 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed March 18, 2022 which set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on May 19, 2022. A Notice of Abandonment was mailed June 17, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3763 for appropriate action in the normal course of business on the reply received August 9, 2022.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist